760 F.2d 238
Valerie H. SAKS, Plaintiff-Appellant,v.AIR FRANCE, a corporation, et al., Defendants-Appellees.
No. 83-1625.
United States Court of Appeals,Ninth Circuit.
May 7, 1985.

Prior report:  724 F.2d 1383 (9th Cir.1984).
Before WALLACE, SCHROEDER, and FERGUSON, Circuit Judges.

ORDER

1
Pursuant to the judgment of the United States Supreme Court of March 4, 1985, --- U.S. ----, 105 S. Ct. 1338, 84 L. Ed. 2d 289, the matter is remanded to the District Court for entry of judgment in accordance with the opinion of the United States Supreme Court.